336 S.W.3d 514 (2011)
NORTHLAND NATIONAL BANK, Respondent,
v.
Robert NEEDHAM, Appellant.
No. WD 72607.
Missouri Court of Appeals, Western District.
March 29, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 3, 2011.
James A. Kessinger, Kansas City, MO, for Respondent.
Lauren McCutchen, for Appellants.
Before Division Two: KAREN KING MITCHELL, Presiding Judge, JOSEPH M. ELLIS, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
Robert Needham appeals the trial court's grant of summary judgment in favor of Northland National Bank on the negligence counterclaim Needham asserted in response to the bank's breach of contract claim. On appeal, Needham contends that the trial court erred in granting summary judgment because genuine issues of material fact existed as to whether a waiver clause in the parties' contract applied to his counterclaim. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).